Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/595,113, filed on October 7, 2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10474673.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 10 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10474673.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 16 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10474673.  Although the conflicting claims are not identical, they are not patentably distinct from each other.


Patent No. 10474673
1. A method for providing query responses to a user, the method comprising: receiving, by an artificial intelligence (AI) entity comprising at least one processor and a memory element configured to store a database of query answers, a user input query transmitted over a network via a first communication connection between a user interface and the AI entity; performing a lookup, by the AI entity, to locate a query answer corresponding to the user input query in a plurality of query answers; when the AI entity is unable to locate a query answer corresponding to the user input query, establishing a second communication connection between the user interface and a live agent interface over the network; evaluating a chat session between the user interface and the live agent interface using the second communication connection to identify an answer to the user input query; and storing, 

10. A system comprising: a system memory element configured to store a plurality of query answers; a communication device, configured to establish communication connections using a computer network; and at least one processor communicatively coupled to the system memory element and the communication device, the at least one processor configured to: establish a first communication connection, via the communication device, between a user interface and an artificial intelligence (AI) entity; receive a user input query transmitted via the first communication connection and from the user interface; perform a lookup in the plurality of query answers to locate a query answer corresponding to the user input query; when the plurality of query answers does not include a query answer corresponding to the user input query, 

16. A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, are capable of performing a method comprising: when the processor is unable to locate a query answer corresponding to a user input query submitted to an artificial intelligence (AI) entity via a user interface of an instant messaging platform, establishing a second communication connection between the user interface and a live agent interface; evaluating a chat session between the user interface and the live agent interface using the second 


9. A system for providing query responses to a user via online chat, the system comprising an artificial intelligence (AI) entity, and the system comprising: a system memory element configured to store a database of query answers and a plurality of candidate user input queries; a communication device, 

15. A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, are capable of performing a method comprising: when the processor is unable to locate a query answer corresponding to a user input query submitted to an artificial intelligence (AI) entity via a user interface of an instant messaging platform when a plurality of candidate user input queries in a database of 





"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 10 does not contain specific limitations as shown in the patent claim 9; however, according to In re Goodman, the application claim 10 is generic to the species of information covered by claim 9 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 16 does not contain specific limitations as shown in the patent claim 15; however, according to In re Goodman, the application claim 16 is generic to the species of information covered by claim 15 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11 and 13-20 are rejected under 102(a)(1) as being anticipated by Wampler (US 20090245500) (hereinafter Wampler).

As per claim 1, Wampler discloses receiving, by an artificial intelligence (AI) entity comprising at least one processor and a memory element configured to store a database of query answers, a user input query transmitted over a network via a first communication connection between a user interface and the AI entity [Beginning with step 202, the customer enters text into a text entry box 312 of a chat window 310 in a web page 302. The chat window 310 is the customer's view into, and interface for, the chat session. The customer is able to enter text and press a "send" button 314 or hit "enter" to deliver the text to the AI-assisted live agent chat system, paragraph 29]; performing a lookup, by the AI entity, to locate a query answer corresponding to the user input query in a plurality of query answers [for an e-commerce customer support system common responses answering questions about pricing, shipping, return policy and payment types, along with one or more matching search expressions, would be programmed into the knowledge database used by the AI system to implement the AI-assisted live agent chat system. Each time one of the questions is posed by the customer, the AI system can provide a response to the question, allowing the live agent to focus on more intricate or detailed questions from other customers, paragraph 20]; when the AI entity is unable to locate a query answer corresponding to the user input query, establishing a second communication connection between the user interface and a live agent interface over the network [Fig. 2, the AI system 122 of the chat server 120 handling a set of commonly asked questions and the live-agent being requested to interact with the customer when the AI system 122 is not able to address the message sent by the customer., paragraph 28]; evaluating a chat session between the user interface and the live agent interface using the second communication connection to identify an answer to the user input query [the messages sent to the customer, whether they are generated by, the AI system 122, typed by the live agent, or created from a combination of the two, are presented in the customer chat window 310 without differentiation., paragraph 43]; and storing, by the AI entity, the answer associated with the user input query [The questions and responses are stored in a knowledge database accessible by the AI system, paragraph 19].

As per claims 2, 11 and 18, Wampler discloses wherein the first communication connection is established by connecting to an instant messaging platform using a computer network; wherein the user interface comprises a graphical user interface (GUI) presented by the instant messaging platform; and wherein the user input query is received via the GUI and transmitted by the instant messaging platform [the customer enters text into a text entry box 312 of a chat window 310 in a web page 302. The chat window 310 is the customer's view into, and interface for, the chat session. The customer is able to enter text and press a "send" button 314 or hit "enter" to deliver the text to the AI-assisted live agent chat system. Responses from the AI-assisted live agent chat system are displayed in the customer chat window 310 in a customer message display 316, paragraph 29].


As per claims 4, 13 and 17, Wampler discloses wherein locating a query answer, by the AI entity, further comprises: performing the lookup to locate a match for the user input query in the plurality of query answers [for an e-commerce customer support system common responses answering questions about pricing, shipping, return policy and payment types, along with one or more matching search expressions, would be programmed into the knowledge database used by the AI system to implement the AI-assisted live agent chat system. Each time one of the questions is posed by the customer, the AI system can provide a response to the question, allowing the live agent to focus on more intricate or detailed questions from other customers, paragraph 20]; and when there is no match for the user input query in the plurality of query answers, determining that the AI entity is unable to locate a query answer corresponding to the user input query [Fig. 2, the AI system 122 of the chat server 120 handling a set of commonly asked questions and the live-agent being requested to interact with the customer when the AI system 122 is not able to address the message sent by the customer., paragraph 28].

As per claims 5, 14 and 19, Wamper discloses wherein evaluating the chat session further comprises: identifying contents of the chat session, wherein the contents comprise the user input query and a response provided by the live agent interface [the messages sent to the customer, whether they are generated by, the AI system 122, typed by the live agent, or created from a combination of the two, are presented in the customer chat window 310 without differentiation., paragraph 43], wherein the answer comprises the response [the AI system has the ability to alert the live agent of chat sessions that need attention and can automatically enable a response based on keywords, or whether an answer is found, paragraph 21]; and wherein storing the answer further comprises: associating the response to the user input query, to generate an associated response [The questions and responses are stored in a knowledge database accessible by the AI system, paragraph 19]; and storing the user input query and the associated response [The questions and responses are stored in a knowledge database accessible by the AI system, paragraph 19].

As per claim 6, Wempler discloses wherein the response comprises a text-based message, a voice-based message, or a video-based message from a live agent computer system [the AI-assisted live agent chat system tracks details of the text in the live agent message display 432 in the live agent chat window 430 so that the presentation of the text is based on whether the text was generated by the AI system 122 or the live agent (e.g., by the live agent typing the text). This allows the live agent (or another entity such as a supervisor, a person debugging the system, or a person improving the matching script) to determine how the text in the messages sent to the customer as generated, paragraph 44, computer system 600 may optionally include such devices as a video camera, speakers, a sound card, or many other conventional computer peripheral options, paragraph 49].

As per claim 7, Wempler discloses the AI entity using an application programming interface (API) to establish the second communication connection between a live agent computer system and a user computer system over the network [the messages sent to the customer, whether they are generated by, the AI system 122, typed by the live agent, or created from a combination of the two, are presented in the customer chat window 310 without differentiation., paragraph 43].

As per claims 8 and 15, Wempler discloses wherein the second communication connection is separate and distinct from the first communication connection between the user computer system and the AI entity over the network [FIG. 4 is a sample screen capture of a GUI of an agent interface illustrating the capabilities provided to a live agent for monitoring multiple chat sessions, enabling or disabling the AI system, repooling one or more chat sessions, pushing scripted lines generated by the AI-assisted live agent chat system ending chat sessions, and transferring chat sessions to a different live agent, paragraph 15].

As per claim 9, Wempler discloses wherein the API comprises at least one of a text API, an audio call API, a video call API, and a live agent text chat API [the AI-assisted live agent chat system tracks details of the text in the live agent message display 432 in the live agent chat window 430 so that the presentation of the text is based on whether the text was generated by the AI system 122 or the live agent, paragraph 44].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 USC 103(a) as being un-patentable over Wampler (US 20090245500) (hereinafter Wampler) in view of Rosenberg et al. (US 20170250936 A1) (hereinafter Rosenberg).
As per claim 3, the rejection of claim 3 is incorporated by claim 1 above. However Wempler does not teach or suggest wherein the first communication connection is established by connecting to a social media instant messaging platform using a computer network; wherein the user interface comprises a social media chat interface presented by the social media instant messaging platform; and wherein the user input query is received via the social media chat interface and transmitted by the social media instant messaging platform. On the other hand Rosenberg discloses wherein the first communication connection is established by connecting to a social media instant messaging platform using a computer network; wherein the user interface comprises a social media chat interface presented by the social media instant messaging platform; and wherein the user input query is received via the social media chat interface and transmitted by the social media instant messaging platform [In the illustrated embodiment, a driver for a ride-sharing service has transmitted the in-thread live chat message 455 to the messaging system 100 and had the in-thread live chat message 455 distributed to participants in the message thread. In these cases, an in-thread live chat message 455 may be associated for display with an account name, user avatar, or other personal identifying information for the operator providing a specific service and the operator may be individually authorized to temporarily access the message thread or a portion thereof, paragraph 182]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wempler and Rosenberg in order to add a message to a message queue. A message queue monitoring component is monitored for a worker server of the messaging system. The message is detected to indicate messaging bot invocation. The message queue monitoring component is configured to examine entry within the message queue. A messaging bot is associated with the message, as taught by Rosenburg. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 30, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167